DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and certain species in the reply filed on 7/12/2021 is acknowledged.
Claims 221-222 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 199-211, 213, 215-219 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc. 8 USPQD2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is required is a conclusion reached by weighing several factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQQ2d 1400 (Fed. Cir. 1988) and include the following:
State of the prior art and level of predictability in the art:  In spite of considerable interest in preparing TCRs for immunotherapy the art of record contains no description of methods of producing or expressing functional, exogenous TCRs to a given antigen from a plurality of cells expressing a random collection of “cognate” pairs of TCR and TCR chains.  In the most relevant art (Lorenz et al, 2017, of record; Song et al, 2017), genetic analysis of the most commonly present TCR and TCR CDR regions is used to prepare recombinant TCRs for expression in exogenous cell lines. These studies used 24 (Lorenz et al) or 13 (Song et al) different “cognate pairs” of TCR and TCR chains that had been previously selected for their specificity of antigen and frequency of expression.  Further, these cognate pairs were screened against MHC/peptide or HLA/peptide molecules or derivatives, not against any given “antigen” as recited in the instant claims.  Both references teach the complexity of the TCR repertoire, the specificity of the natural TCR for MHC/peptide complex as opposed to any molecule considered an “antigen”.
- or - chains for binding to any given antigen was at an early stage of development at the time of filing and that the skilled artisan would not know how to make or use the claimed breadth of methods without explicit guidance from the specification or significant empirical experimentation. 
Amount of direction provided by the inventor and existence of working examples: The specification is primarily directed at the PCR amplification of TCR sequences from single cell preparations.  In the working examples, the specification teaches amplification and cloning methods for TCR sequences from single cell preparations, and how to analyze such sequences such that likely TRA and TRB sequences are paired together to form a functional pair (e.g. Example 8), although such likely pairs are much lower in number than those recited in the claims. The specification also discloses well-known methods for transformation of plant cells. The specification does not teach how to screen such “cognate” pairs against any molecule that might be considered an antigen (as a limited example, any given protein).
Thus, in order to make or use the invention as claimed, the skilled artisan would have to further develop the methods of making, analyzing and screening the TCR sequences recited in the claims such that they could be functionally paired, expressed in exogenous cells, and bind any given antigen.
Nature of the invention and Breadth of the claims:  The claims are directed to methods of screening for functional TCR’s, the properties of which have been outlined above. The claims are not limited to any particular type of cell, TCR sequence, antigen or specific TCR - pair.  Thus, the claimed methods encompass a divergent genus of methods of using random TCR - and -chain pairings that may or may not form a functional TCR receptor (let alone one 
Relative skill of those in the art and quantity of experimentation needed to make or use the invention:  Although the level of skill in the art of cloning TCR sequences is high, the level of skill in the art of using random TCR - and -pairs to produce at least two that bind any given antigen is low.  One would not be able to practice the claimed scope of methods given no more than the teachings available at the time of filing without undue experimentation. The art of record does not provide a single working example of the claimed methods wherein random TCR chain pairings are used and screened against anything other than an MHC/peptide complex or derivative.  Likewise, all of the teachings in the instant application are specifically directed to cloning TCR sequences from individual cells, with additional prophetic statements suggesting how the technology might be further developed for application in the screening against generalized protein antigens.  Given the broad scope of the claims, the early developmental stage and the unpredictability of the art at the time of filing, practicing the claimed invention would clearly require undue experimentation. Therefore, the claims are properly rejected under 35 USC 112, first paragraph, as lacking enablement.
Given the above analysis of the factors which the courts have determined are critical in determining whether a claimed invention is enabled, it must be considered that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention.


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633